Citation Nr: 1809591	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-13 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for the service-connected residuals of osteoid osteoma of the right leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from March 1976 to March 1979.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issue of a left leg disability as secondary to the service connected residuals of osteoid osteoma of the right leg has been raised by the record in a March 2014 statement.  However, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for a rating in excess of ten percent for the service connected residuals of osteoid osteoma of the right leg.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board notes that it has been five years since the Veteran's last VA knee and leg examination in October 2012.  Since the date of the last examination, the Veteran has stated the pain and swelling in his right leg has worsened.  See March 2014 Veteran statement.  Therefore, the Board finds that it is appropriate to obtain an updated VA examination for his residuals of osteoid osteoma of the right leg disability on appeal. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim). 

In addition, the Board notes that the Veteran has made statements raising the possibility of an extraschedular rating.  Pursuant to 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2017); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, the record contains multiple statements that the Veteran's condition interferes with his employment.  In July 2012, the Veteran stated missed work and left work at times due to his service-connected osteoid osteoma of the right leg.  In December 2012, the Veteran stated that his leg and knee caused problems on the job daily, and that he could hardly work because of his leg.  In June 2015, the Veteran stated that his wife divorced him because he was unable to work, but he continued to work to take care of himself.  Further, the Veteran stated that the last ten years were difficult because of right leg pain and swelling to the point where he sometimes could not walk and would be required to use sick leave.  Two buddy statements, also submitted in June 2015, attest to the Veteran's condition causing him to miss work.  

In light of the July 2012, December 2012, and June 2015 statements, the Board finds that further development is warranted to evaluate the impact of the Veteran's condition on his employment. 

As the case is being remanded, the Board will take the opportunity to obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Upon completion of records development, schedule the Veteran for a VA examination with the appropriate examiner to assess the current severity of his residuals of osteoid osteoma of the right leg.  All pertinent symptomatology and findings must be reported in detail. Any necessary tests and studies must be accomplished. The Veteran's complete claims file must be made available to the examiner.

(a) The examiner should provide findings as to the range of motion of the right knee, including flexion and extension. Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
    Passive motion;
    Weight-bearing; and
 Nonweight-bearing.

The examiner must also conduct these studies for the left knee as well. The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b)  The examiner should also consider the Veteran's right leg arthritis, as diagnosed in the October 2012 VA examination, and provide an opinion as to its relation to the residuals of osteoid osteoma of the right leg.

(c)  The examiner should also comment on the impact of the Veteran's right knee disability on his ability to work, and must also take note of whether and how the Veteran's condition has interfered with the Veteran's employment in the past. 

The examiner must provide a complete rationale for all the findings and opinions.

3.  After conducting any indicated development, if the RO determines the expanded record warrants referral, the RO should refer the Veteran's claim to VA's Director of Compensation Services or the Undersecretary for Benefits for adjudication of entitlement to an extraschedular rating for osteoid osteoma of the right leg under the provisions of 38 C.F.R. § 3.321(b)(1). 

4.  Then, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

